 



EXHIBIT 10.23

Commercial Vehicle Group, Inc.

6530 West Campus Way
New Albany, Ohio 43054

December __, 2004

 
«Legal_Name»
_______________________
_______________________
_______________________

     Re: Commercial Vehicle Group, Inc. Grant of Non-Qualified Stock Option

Dear «Name»:

     Commercial Vehicle Group, Inc. (the “Company”) is pleased to advise you
that, pursuant to the Company’s Equity Incentive Plan (the “Plan”), the
Compensation Committee of the Company’s Board of Directors has granted to you an
option (the “Option”) to acquire shares of the Company’s common stock, par value
$.01 per share (the “Common Stock”), as set forth below (the “Option Shares”),
subject to the terms and conditions set forth herein and in the Plan:

         
Number of Option Shares
  «Shares»

       
Date of Grant
  October 20, 2004

       
Exercise Price per Option Share
  $ 15.84  

   
Vesting Dates of Option Shares
  October 20, 2005

   

  October 20, 2006

   

  October 20, 2007

   
Expiration Date of All Option Shares
  October 20, 2014

   

     The Option is not intended to be an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986.

     The Option is intended to conform in all respects with and is subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Certain capitalized terms used herein are defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.

     1. Option.

     (a) Term. Subject to the terms and conditions set forth herein and in the
Plan, the Company hereby grants to you (or such other persons as permitted by
paragraph 5) an Option to purchase the Option Shares at the exercise price per
Option Share set forth above in the

 



--------------------------------------------------------------------------------



 



introductory paragraph of this letter (the “Exercise Price”), payable upon
exercise as set forth in paragraph 1(b) below. The Option shall expire at the
close of business on the date set forth above in the introductory paragraph of
this letter (the “Expiration Date”), which is the tenth anniversary of the date
of grant set forth above in the introductory paragraph of this letter (the
“Grant Date”), subject to earlier expiration as provided in paragraph 2(c) below
should you cease to be an employee, officer or director of the Company or a
Subsidiary. The Exercise Price and the number and kind of shares of Common Stock
or other property for which the Option may be exercised shall be subject to
adjustment as provided in paragraph 6 below.

     (b) Payment of Option Price. Subject to paragraph 2 below, the Option may
be exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made by one or more
of the following means:

     (i) in cash (including check, bank draft, money order or wire transfer of
immediately available funds);

     (ii) by delivery of outstanding shares of Common Stock with a Fair Market
Value on the date of exercise equal to the Option Price;

     (iii) by simultaneous sale through a broker reasonably acceptable to the
Committee of Option Shares acquired on exercise, as permitted under Regulation T
of the Federal Reserve Board;

     (iv) by authorizing the Company to withhold from issuance a number of
Option Shares issuable upon exercise of the Option which, when multiplied by the
Fair Market Value of a share of Common Stock on the date of exercise, is equal
to the Option Price; or

     (v) by any combination of the foregoing.

     2. Exercisability/Vesting and Expiration.

     (a) Normal Vesting. The Option granted hereunder may be exercised only to
the extent it has become vested. The Option shall vest and become excercisable
(i) with respect to 34% of your Option Shares (rounded to the nearest whole
share) on October 20, 2005, (ii) with respect to 33% of your Option Shares
(rounded to the nearest whole share) on October 20, 2006 and (iii) with respect
to 33% of your Option Shares (rounded to the nearest whole share) on October 20,
2007, as indicated by the Vesting Dates of Option Shares set forth in the
introductory paragraph of this letter.

     (b) Normal Expiration. In no event shall any part of the Option be
exercisable after the Expiration Date.

     (c) Effect on Vesting and Expiration of Employment Termination.
Notwithstanding paragraphs 2(a) and (b) above, the following special vesting and
expiration

-2-



--------------------------------------------------------------------------------



 



rules shall apply if your employment with the Company terminates prior to the
Option becoming fully vested and/or prior to the Expiration Date:

     (i) Death or Disability. If you die or become subject to a Disability while
an employee, officer or director of the Company or a Subsidiary, then (A) the
Option shall become vested and fully exercisable as to all of the Option Shares
and (B) the Option shall expire 180 days from the date of your death or
Disability, but in no event after the Expiration Date; provided that you do not
engage in Competition during such 180-day period unless you receive written
consent to do so from the Committee.

     (ii) Retirement. If you cease to be an employee, officer or director of the
Company or a Subsidiary upon the occurrence of your Retirement, then (A) any
portion of the Option which has not yet vested shall expire and be forfeited
immediately upon such Retirement; provided, however, that all of the Option may
become fully vested and exercisable in the discretion of the Committee and
(B) the portion of the Option that is then vested and exercisable shall expire
90 days from the date of your Retirement, but in no event after the Expiration
Date; provided that you do not engage in Competition during such 90-day period
unless you receive written consent to do so from the Committee.

     (iii) Discharge for Cause. If you cease to be an employee, officer or
director of the Company or a Subsidiary due to Cause, then all of the Option
shall expire and be forfeited immediately upon such cessation, whether or not
then vested and exercisable.

     (iv) Other Termination. Unless otherwise determined by the Committee, if
you cease to be an employee, officer or director of the Company or a Subsidiary
other than by death, Disability, Retirement or discharge for Cause, then (A) any
portion of the Option which has not yet vested shall expire and be forfeited
immediately upon such termination and (B) the portion of the Option that is then
vested and exercisable shall expire 90 days from the date of your termination,
but in no event after the Expiration Date; provided that you do not engage in
Competition during such 90-day period unless you receive written consent to do
so from the Committee.

     (d) Change in Control. If there is a Change in Control and you cease to be
an employee, officer or director of the Company or a Subsidiary (1) due to
termination by the Company without Cause, (2) by reason of your death,
Disability or Retirement, or (3) of your own volition for Good Reason, within
twelve months thereafter, then (i) the Option shall become vested and fully
exercisable as to all the Option Shares upon such termination, and (ii) the
Option shall expire 180 days from the date of your termination, but in no event
after the Expiration Date.

     3. Procedure for Exercise. You may exercise all or any portion of the
Option, to the extent it has vested and is outstanding, at any time and from
time to time prior to the Expiration Date, by delivering written notice to the
Company in the form attached hereto as Exhibit A, together with payment of the
Option Price in accordance with the provisions of paragraph 1(b) above. The
Option may not be exercised for a fraction of an Option Share.

-3-



--------------------------------------------------------------------------------



 



     4. Withholding of Taxes.

     (a) Participant Election. Unless otherwise determined by the Committee, you
may elect to deliver shares of Common Stock (or have the Company withhold Option
Shares acquired upon exercise of the Option) to satisfy, in whole or in part,
the amount the Company is required to withhold for taxes in connection with the
exercise of the Option. Such election must be made on or before the date the
amount of tax to be withheld is determined. Once made, the election shall be
irrevocable. The fair market value of the shares to be withheld or delivered
will be the Fair Market Value as of the date the amount of tax to be withheld is
determined.

     (b) Company Requirement. The Company, to the extent permitted or required
by law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to you, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to the
delivery of Option Shares under this Agreement.

     5. Transferability of Option. Unless the Committee determines otherwise,
you may transfer the Option granted hereunder only by will or the laws of
descent and distribution or to any of your Family Members by gift or a qualified
domestic relations order as defined by the Code. Unless the context requires
otherwise, references herein to you are deemed to include any permitted
transferee under this paragraph 5. Unless the Committee determines otherwise,
the Option may be exercised only by you; by your Family Member if such person
has acquired the Option by gift or qualified domestic relations order; by the
executor or administrator of the estate of any of the foregoing or any person to
whom the Option is transferred by will or the laws of descent and distribution;
or by the guardian or representative of any of the foregoing.

     6. Adjustments. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Committee shall make such adjustments as it deems
appropriate in the number and kind of shares reserved for issuance under the
Plan, the number and kind of shares covered by the Option and the Exercise Price
specified herein.

     7. No Rights as Stockholder. Until the issuance of the Option Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Option
Shares, notwithstanding the exercise of the Option. The Option Shares shall be
issued to you as soon as practicable after the Option is exercised.

     8. Listing, Registration and Legal Compliance. If at any time the Committee
or the Board determines, in its discretion, that the listing, registration or
qualification of the shares subject to Options upon any securities exchange or
under any state or federal securities or other law or regulation, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the issuance of shares hereunder, no Options
may be exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or the Board. You agree to supply
the Company with such certificates,

-4-



--------------------------------------------------------------------------------



 



representations and information as the Company shall request and shall otherwise
cooperate with the Company in obtaining such listing, registration,
qualification, consent or approval.

     9. Lock-Up Period. You shall not transfer any Option Shares or other
securities of the Company during the 7-day period before and the 180-day period
after (or such longer period as may be requested in writing by any
representative of the underwriters for such offering and agreed to in writing by
the Company) (the “Market Standoff Period”) the effective date of a registration
statement of the Company filed under the Securities Act of 1933, as amended. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period.

     10. Amendment or Substitution of Option. The terms of the Option may be
amended from time to time by the Committee in its discretion in any manner that
it deems appropriate (including, but not limited to, acceleration of the date of
exercise of the Option); provided that, except as otherwise provided in
paragraph 6 above, no such amendment shall adversely affect in a material manner
any of your rights under the award without your written consent, and provided
further that the Committee shall not reduce the exercise price of the Option
without approval of the stockholders of the Company.

* * * * *

-5-



--------------------------------------------------------------------------------



 



     Please execute this Agreement in the space below and return it in the
enclosed return envelope to the Company at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

                  Very truly yours,
 
                COMMERCIAL VEHICLE GROUP, INC.
 
                 

  By:                  

      Name:   Chad M. Utrup

      Title:   Chief Financial Officer

             
Enclosures:
    (1 )   Extra copy of this Agreement (for your records)
 
           

    (2 )   Copy of the Plan
 
           

    (3 )   Return envelope

     The undersigned hereby acknowledges having read this Agreement and the Plan
and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

     
Dated as of
  OPTIONEE
 
   
December ___, 2004
   
 
   

   

  Name: «Legal_Name»

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Letter to be Used to Exercise Nonqualified Stock Option



--------------------------------------------------------------------------------

Date

Commercial Vehicle Group, Inc.
6530 West Campus Way
New Albany, Ohio 43054

Attention: Corporate Secretary

     I wish to exercise the stock option granted on October 20, 2004 and
evidenced by a Stock Option Agreement dated as of December ___, 2004, to acquire
             shares of Common Stock of Commercial Vehicle Group, Inc., at an
option price of $15.84 per share. In accordance with the provisions of paragraph
1 of the Stock Option Agreement, I wish to make payment of the exercise price
(please check all that apply):

:o in cash

:o by delivery of shares of Common Stock held by me

:o by simultaneous sale through a broker of Option Shares

:o by authorizing the Company to withhold Option Shares

Please issue a certificate for these shares in the following name:

     
                                                                                
   
Name
   
 
   
                                                                                
   
Address
     
                                                                                
  Very truly yours,
 
   

 
                                                                                                    

  Signature
 
   

 
                                                                                                    

  Typed or Printed Name
 
   

 
                                                                                                    

  Social Security Number

